DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
Cancel Claims 10-12.

In Claim 3, line 3, delete “predominantly”. 

In Claim 4, line 1, delete “predominantly”. 

In Claim 7, line 3, delete “predominantly”. 

In Claim 8, line 2, delete “predominantly”. 

In Claim 9, line 1, delete “claims 5-8” and replace with -- claims 5,7 and 8 --. 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the closest prior art known to the Examiner is listed on the attached PTO 892 and 1449 forms.  As noted in the Non-Final Rejection dated 9/1/2021, Applicants have shown comparative data illustrating the criticality of the selection of the weight amounts of the carbon black and the polyurethane in conjunction with the weight ratios of the polyurethane and carbon black in yielding films with no cracking and optimal PTC effect.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAISON P THOMAS whose telephone number is (571)272-8917. The examiner can normally be reached Monday to Friday, 9:00 am-3:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Harold Pyon can be reached on (571) 272-1498. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 

/J.P.T/Examiner, Art Unit 1762                                                                                                                                                                                                        




/jt/ 12/4/2021
	

/MARK KOPEC/Primary Examiner, Art Unit 1762